

ASSET PURCHASE AGREEMENT


This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
December 21, 2009 by and among RUBICON INTEGRATION, LLC, a Delaware limited
liability company (“Seller”), FORTRESS INTERNATIONAL GROUP, INC., a Delaware
corporation (“Parent”), and RUBICON ACQUISITION COMPANY, LLC, a Delaware limited
liability company (“Buyer”).
 
RECITALS
 
A.           Seller desires to sell, assign, transfer, convey and deliver to
Buyer, and Buyer desires to purchase and acquire from Seller, substantially all
of the assets of Seller, and Buyer has agreed to assume the Assumed Liabilities
(as defined below) in accordance with the provisions of this Agreement.
 
B.           Seller is a wholly-owned subsidiary of Parent.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1   Definitions.  As used in this Agreement, the following terms have the
following meanings:
 
“2007 Employment Agreements” means those certain Employment Agreements between
Seller and each of James Embley, Eric Holzworth and William Pirrone each dated
November 30, 2007, as amended.
 
“2008 Earn-Out Note” means that certain promissory note made by Parent to
Berkowitz, Trager & Trager, Trustee dated May 22, 2009 in the original principal
amount of $550,000 (which as of the date hereof has an outstanding principal
balance of $235,714.32).
 
“AAA” has the meaning set forth in Section 8.6.
 
“Affiliate” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
Common Control with, such first Person.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Assumed Bonus Obligations” means the amount of any and all monetary bonuses
earned by James Embley, William Pirrone and Eric Holzworth pursuant to the 2007
Employment Agreements through date hereof.

 

--------------------------------------------------------------------------------

 

“Assumed Earn-Out Payments” means those certain earn-out payments set forth in
Section 2.4 of the Original Acquisition Agreement.
 
“Assumed Liabilities” means (i) all Current Liabilities of Seller as of the
Closing Date as finally determined pursuant to Section 2.6, (ii) all Liabilities
arising after the Closing under the Contracts and leases included in the
Purchased Assets as set forth on Schedules 2.1(a)(iii) and 2.1(a)(iv), (iii) all
Liabilities relating to the Assumed Bonus Obligations, (iv) all Liabilities
relating to the Assumed Earn-Out Payments, (v) all Liabilities relating to the
2007 Employment Agreements, (vi) all Liabilities relating to the 2008 Earn-Out
Note, and (vii) all Liabilities to Hired Employees arising after the Closing
Date.
 
“Business” has the meaning set forth in Section 6.6(b).
 
“Business Day” means any day other than a Saturday or Sunday or any day banks in
the State of New York are authorized or required to be closed.
 
“Buyer” has the meaning set forth in the preamble to this Agreement.
 
“Buyer Indemnified Parties” has the meaning set forth in Section 8.2.
 
“Cash Consideration” has the meaning set forth in Section 2.2(a).
 
“Change of Control Payments” has the meaning set forth in Section 3.8.
 
“Closing” has the meaning set forth in Section 2.3.
 
“Closing Date” has the meaning set forth in Section 2.3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.
 
“Consent” has the meaning set forth in Section 3.4.
 
“Contract” means any contract, agreement, lease, license, commitment,
understanding, franchise, warranty, guaranty, mortgage, note, bond, option,
warrant, right or other instrument or consensual obligation, whether written or
oral.
 
“Control” (including, with correlative meanings, the terms “Controlled by”,
“Controlling” and “under common Control with”) shall mean the possession,
directly or indirectly, through one or more intermediaries or otherwise, of any
one or more of the following: (i) in the case of a corporation, more than fifty
percent (50%) of the outstanding voting securities thereof; (ii) in the case of
a partnership, limited partnership, limited liability company or joint venture,
the right to more than fifty percent (50%) of the distributions therefrom
(including liquidating distributions); (iii) in the case of a trust or estate,
more than fifty percent (50%) of the beneficial interest therein; (iv) in the
case of any entity, more than fifty percent (50%) of the economic or beneficial
interest therein; or (v) in the case of any entity, the power or authority,
through ownership of voting securities, by contract or otherwise, to direct or
cause the direction of the management, activities or policies of the entity.

 
2

--------------------------------------------------------------------------------

 

“Current Assets” shall mean all Purchased Assets of Seller, calculated under
GAAP as historically applied to the operations of the Seller, including all
assets that comprise contract and other receivables, work in progress and
prepaid expenses, each as set forth in reasonable detail on a schedule to be
delivered to Buyer and dated at least two business days prior to the date of
this Agreement.
 
“Current Liabilities” shall mean those notes and accounts payable, accounts
payable retainage, accrued expenses and deferred revenue of Seller (but
excluding the 2007 Employment Agreements, the 2008 Earn-Out Note, the Assumed
Bonus Obligations and the Assumed Earn-Out Payments), calculated under GAAP as
historically applied to the operations of the Seller, as set forth in reasonable
detail on a schedule to be delivered to Buyer and dated at least two business
days prior to the date of this Agreement.
 
“Damages” means any and all claims, lawsuits, liabilities, losses, damages,
costs and expenses, including the reasonable fees and disbursements of counsel
(including fees of attorneys and paralegals, whether at the pre-trial, trial, or
appellate level, or in arbitration) and all amounts reasonably paid in
investigation, defense, or settlement of any of the foregoing. Damages shall be
limited to the actual damages suffered or incurred by a Party and in no event
will any party hereto have any liability to another party for any punitive,
special, consequential, indirect or incidental damages of any kind or nature
including, but not limited to, lost profits.
 
“Designated Projects” means (i) the Existing Projects, and (ii) any of the
projects listed in the Schedule of Sales Pipeline Projects, attached hereto as
Schedule I, for which Buyer is engaged to perform services pursuant to written
contracts entered into by Buyer within ninety (90) days after the Closing Date.
 
“Direct Claim” has the meaning set forth in Section 8.3.
 
“Direct Claim Counter Notice” has the meaning set forth in Section 8.4.
 
“Earn-Out Payment” has the meaning set forth in Section 2.5.
 
“Earn-Out Period” has the meaning set forth in Section 2.5(c).
 
“Earn-Out Worksheet” has the meaning set forth in Section 2.5(a).
 
“Encumbrance” means any charge, claim, lien, pledge, security interest, voting
agreement, option to purchase, right of first refusal to purchase, and, in the
case of real property, easement, servitude, right of way, or similar
restriction.
 
“ERISA” has the meaning set forth in Section 3.7.
 
 “Existing Projects” mean those Contracts for the performance of services by
Seller which are listed in Schedule of Existing Projects attached hereto as
Schedule II.
 
“Filing” has the meaning set forth in Section 3.4.
 
“Financial Statements” has the meaning set forth in Section 3.5.

 
3

--------------------------------------------------------------------------------

 

“GAAP” means United States generally accepted accounting principles.
 
“Governmental Entity” means any U.S. or foreign federal, state, provincial or
local governmental authority, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.
 
“Gross Profit” means “Gross Profits” calculated under GAAP determined by using
the Income Recognition Method.
 
“Income Recognition Method” means the Percentage of Completion Method based on
Costs Incurred (calculated under GAAP).
 
“Indemnifying Party” has the meaning set forth in Section 8.3.
 
“Intellectual Property” means all U.S. and foreign intellectual property rights,
including patents, inventions, technology, discoveries, processes, know-how,
trademarks, service marks, trade names, brand names, domain names, corporate
names, logos, copyrights, and copyrightable works (including software and
related items), and trade secrets, and all registrations, applications,
continuations, continuations-in-part, divisions, provisionals, reissues,
re-examinations and similar protections relating thereto.
 
“Knowledge” means (i) with respect to Seller, the actual knowledge of Thomas
Rosato and Timothy Dec, after reasonable investigation by such persons, and (ii)
with respect to Buyer, the actual knowledge of James Embley, Eric Holzworth and
William Pirrone, after reasonable investigation by such persons.
 
“Law” means any domestic or foreign, federal, state, provincial or local
statute, law, ordinance, rule, regulation, order, writ, injunction, directive,
judgment, decree or other requirement of any Governmental Entity.
 
 “Legal Proceeding” means any action, claim, lawsuit, arbitration, proceeding or
investigation.
 
“Liability” includes liabilities, debts or other obligations of any nature,
whether known or unknown, absolute, accrued, contingent, liquidated,
unliquidated or otherwise, due or to become due or otherwise, and whether or not
required to be reflected on a balance sheet prepared in accordance with GAAP.
 
“Material Adverse Effect” means a material adverse effect on the business,
assets, financial condition, results of operations or prospects of Seller, taken
as a whole; provided, however, that in no event shall any of the following be
deemed, either alone or in combination, to constitute, nor shall any of the
following be taken into account in determining whether there has been, a
Material Adverse Effect:  (i) any effect that results from changes in general
economic conditions or changes in securities markets in general, (ii) any effect
that results from general changes in the industries in which Seller operates,
(iii) any effect related to the public announcement or pendency of the
transactions contemplated by this Agreement, including, without limitation, (A)
any actions of competitors, or (B) any actions taken by or losses of employees,
(iv) any effect that results from any action taken pursuant to or in accordance
with this Agreement, or (v) any issue or condition otherwise known to the other
party prior to the date of this Agreement.

 
4

--------------------------------------------------------------------------------

 

“Note” has the meaning set forth in Section 2.2(e).
 
“Notice of Claim” has the meaning set forth in Section 8.3.
 
“Ordinary Course of Business” shall mean, with respect to the applicable Person,
the specific action is consistent with the past practices of the Person and is
taken in the ordinary course of the normal day-to-day operations of such Person.
 
“Original Acquisition Agreement” means that certain Membership Interest Purchase
Agreement made and entered into as of November 30, 2007 by and among Parent, as
Buyer, Seller and the original owners of Seller.
 
 “Parent” has the meaning set forth in the preamble to this Agreement.
 
“Parties” means the parties to this Agreement, and “Party” means any of the
Parties.
 
“Permit” means any permit, licenses, registrations or other authorization by any
Governmental Authority.
 
“Permitted Encumbrances” means (i) liens for taxes, assessments and other
governmental charges not yet due and payable or, if due, (A) not delinquent or
(B) being contested in good faith by appropriate proceedings; (ii) mechanics’,
workmen’s, repairmen’s, warehousemen’s, carriers’ or other liens arising or
incurred in the ordinary course of business; (iii) liens or title retention
arrangements arising under original purchase price conditional sales contracts
or equipment leases with third parties entered into in the ordinary course of
business; (v) with respect to real property, (A) easements, licenses, covenants,
rights-of-way and other similar restrictions, including, without limitation, any
other agreements or restrictions which would be shown by an investigation of
title to the extent and nature which a prudent buyer of property in the relevant
jurisdiction would carry out, (B) any conditions that may be shown by survey,
title report or physical inspection (whether or not made) and (C) zoning,
building and other similar restrictions, so long as none of (A) or (B) or (C)
prevent the use of such real property substantially as currently used by Seller
or materially affect the value of any such property.
 
“Person” means any individual, corporation, limited liability company, limited
partnership, general partnership, joint venture, trust, association,
Governmental Entity or other organization or entity.
 
 “Purchase Price” has the meaning set forth in Section 2.2.
 
 “Revenue” means the gross revenue of Buyer recognized using the Income
Recognition Method determined in accordance with GAAP.
 
 “Section 2.5(b) Accountants” has the meaning set forth in Section 2.5(b).

 
5

--------------------------------------------------------------------------------

 

“Section 2.5(b) Notice” has the meaning set forth in Section 2.5(b).
 
“SEC” means the Securities Exchange Commission of the United States.
 
“Seller” has the meaning set forth in the preamble to this Agreement.


“Seller Indemnified Parties” has the meaning set forth in Section 8.2.
 
“Seller Plan” has the meaning set forth in Section 3.7.
 
“Tax” or “Taxes” means all United States federal, state, local and foreign
income, profits, franchise, gross receipts, payroll, sales, employment, use,
property, real estate, excise, value added, estimated, stamp, alternative or
add-on minimum, environmental, withholding and any other taxes, duties or
assessments, together with all interest, penalties and additions imposed with
respect to such amounts.
 
“Tax Authority” means any domestic, foreign, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.
 
“Tax Return” means any return, report, information return or other document
(including any related or supporting information) required to be filed with any
Tax Authority with respect to Taxes, including information returns, claims for
refunds of Taxes and any amendments or supplements to any of the foregoing.
 
“Third Party Claim” has the meaning set forth in Section 8.3.
 
ARTICLE II
PURCHASE AND SALE OF THE PURCHASED ASSETS; EARN-OUT
 
2.1  Purchased Assets and Excluded Assets.
 
(a)           Subject to the terms and conditions hereof, at the Closing, Seller
shall sell, transfer, assign and deliver to Buyer, and Buyer shall purchase and
accept from Seller, all of Seller’s right, title and interests in and to the
Purchased Assets, free and clear of Encumbrances of any kind.  As used in this
Agreement, the “Purchased Assets” means all of the following Seller’s properties
and assets, but excluding the Excluded Assets:
 
(i)           the tangible personal property (including, without limitation,
machinery, equipment, inventories of raw materials and supplies, manufactured
and purchased parts, goods in process and finished goods, furniture,
automobiles, trucks, tractors, trailers, tools, jigs, and dies, if any) set
forth on Schedule 2.1(a)(i);
 
(ii)          the Intellectual Property set forth on Schedule 2.1(a)(ii);

 
6

--------------------------------------------------------------------------------

 

(iii)        leases, subleases, and rights thereunder set forth on Schedule
2.1(a)(iii);
 
(iv)        the Contracts set forth on Schedule 2.1(a)(iv) attached hereto;
 
(v)         accounts receivable, claims, deposits, prepayments, refunds, causes
of action, choses in action, rights of recovery, rights of set off, and rights
of recoupment relating to the Contracts set forth on Schedule 2.1(a)(iv); and
 
(vi)        books, records, ledgers, files, documents, correspondence, lists,
plats, architectural plans, drawings, and specifications, creative materials,
advertising and promotional materials, studies, reports, and other printed or
written materials.
 
(b)           Notwithstanding the provisions of Section 2.1(a), the following
assets and properties are to be retained by Seller and shall not constitute
Purchased Assets (collectively, the “Excluded Assets”):
 
(i)           cash and cash equivalents (including marketable securities and
short term investments);
 
(ii)          Seller’s governing documents, qualifications to conduct business
as a foreign corporation, arrangements with registered agents relating to
foreign qualifications, taxpayer and other identification numbers, seals, minute
books, stock transfer books, blank stock certificates, and other documents
relating to the organization, maintenance, and existence of Seller as a limited
liability company;
 
(iii)        any of the rights of Seller under this Agreement;
 
(iv)         all right, title and interest to all insurance policies of Seller
and all rights of Seller to any insurance claims, refunds and proceeds
thereunder; and
 
(v)          all other assets of Seller.


(c)           Notwithstanding any other provision of this Agreement or any other
writing to the contrary, Buyer does not assume and has no responsibility for any
Liabilities of Seller or Parent of any kind other than the Assumed Liabilities
(all such Liabilities which are not being assumed by Buyer being referred to as
the “Excluded Liabilities”).
 
2.2   The aggregate purchase price to be paid to Seller for the Purchased Assets
and the Assumed Liabilities (the “Purchase Price”), shall consist of the
following:
 
 (a)           $1,000,000 in cash at the Closing, subject to adjustment as set
forth below (the “Cash Consideration”);
 
 (b)           $235,714.32 by means of Buyer’s assumption of Parent’s obligation
for payment of the 2008 Earn-Out Note;

 
7

--------------------------------------------------------------------------------

 

(c)           $104,711 by means of Buyer’s assumption of Seller’s obligation for
payment of the Assumed Bonus Obligations;
 
(d)          $0 by means of Buyer’s assumption of Seller’s obligation for
payment of the Assumed Earn-Out Payments;
 
(e)           $534,574.69 by the issuance by Buyer to Seller of a promissory
note payable in equal monthly installments over  an eighteen month period
(commencing four (4) months after the Closing) with interest at the rate of 4.0%
per annum in the form of Exhibit A (the “Note”), which Note shall be guaranteed
by each of James Embley, William Pirrone and Eric Holzworth by guaranty in the
form of Exhibit A-1 (the “Guaranty”); and
 
(f)           the Earn-Out Payments, if any, determined and payable in
accordance with the provisions of Section 2.5.
 
2.3  Closing.  The closing of the purchase and sale of the Purchased Assets (the
“Closing”) will take place on the third Business Day following the satisfaction
or waiver of the conditions set forth in Article VII, or on such other date as
may be agreed upon by the Parties (the date on which the closing occurs being
referred to as the “Closing Date”).
 
2.4  Deliveries and Payments at the Closing.
 
(a)          At the Closing, Buyer shall deliver or cause to be delivered to
Seller:
 
(i)           the Cash Consideration, by wire transfer of immediately available
funds to such account as shall have been designated by Seller;
 
(ii)          the amount set forth in Section 6.4(f), by wire transfer of
immediately available funds to such account as shall have been designated by
Seller;
 
(iii)         the Note and Guaranty referred to in Section 2.2(e);
 
(iv)         a release from the Buyer and its Affiliates respecting the Assumed
Earn-Out Payments substantially in the form of Exhibit B;
 
(v)           resolutions of the Managers of Buyer relating to this Agreement
and the transactions contemplated by this Agreement;
 
(vi)         an assignment and assumption of the 2008 Earn-Out Note;
 
(vii)        consent to and waiver of the assignment of the 2008 Earn-Out Note;
 
(viii)       a separation and release agreement signed by each of James Embley,
Eric Holzworth and William Pirrone in the form of Exhibit H (each, a “Separation
Agreement”); and

 
8

--------------------------------------------------------------------------------

 

(ix)         such other documents as Seller may reasonably request.
 
(b)          At Closing, Seller and Parent shall deliver or cause to be
delivered to Buyer:
 
(i)           a receipt for the payment of the Cash Consideration;
 
(ii)          a bill of sale in the form of Exhibit C-1 (the “Bill of Sale”)
executed by Seller;
 
(iii)         an assignment and assumption agreement in the form of Exhibit C-2
(the “Assignment and Assumption Agreement”) executed by Seller;
 
(iv)         assignments of all Intellectual Property included in the Purchased
Assets in the form of Exhibits D-1 and D-2 (collectively, the “IP Assignment”)
executed by Seller;
 
(v)          an assignment of Seller’s rights under the Lease in the form of
Exhibits E-1 and E-1 (collectively, the “Lease Assignment”) executed by Seller
and consented to by Seller’s landlord;
 
(vi)          a certificate in the form of Exhibit F of the Chief Financial
Officer of Parent, dated as of the Closing Date and attaching (A) Seller’s
formation documents and all amendments thereto, certified by the Secretary of
State of the jurisdiction of Seller’s formation; (B) a recent certificate of
good standing of Seller certified by the Secretary of State of the jurisdiction
of Seller’s formation and each other jurisdiction where Seller is authorized to
do business; and (C) resolutions of Parent’s board of directors relating to this
Agreement and the transactions contemplated by this Agreement;
 
(vii)        assignments of all 2007 Employment Agreements in the form of
Exhibit G;
 
(viii)       the third party consents set forth on Schedule ‎7.1(d);
 
(ix)          releases of any Encumbrances affecting any of the Purchased
Assets;
 
(x)   original stock certificates for the stock in Parent to be issued to
Messrs. Embley, Holzworth and Pirrone, which certificates shall be free of any
legends (except that such stock has not been registered); and
 
(xi)          such other documents, instruments and agreements as Buyer
reasonably requests for the purpose of consummating the transactions
contemplated by this Agreement.


 
9

--------------------------------------------------------------------------------

 

2.5  Earn-Out Payments.
 
(a)           Delivery of Financial Information.  Within thirty (30) days
following the end of each calendar quarter during the Earn-Out Period (as
defined below), Buyer shall deliver to Seller and Parent a work sheet (the
“Earn-Out Worksheet”) prepared in good faith by Buyer’s independent public
accountants and certified by the Buyer’s Chief Financial Officer, setting forth
Buyer’s determination of Gross Profit from the Designated Projects for the
applicable portion of the Earn-Out Period, together with all of the material
elements of such calculation and such other information and documentation as
Seller may reasonably request to assess the accuracy of the calculation.  Seller
shall have the right, at Seller’s expense, at reasonable times and upon
reasonable notice, to examine, and to have one representative, who shall
initially be the Chief Financial Officer of Parent, (the “Seller
Representative”) or Seller’s accountants examine, the books and records of Buyer
and Buyer’s accountants workpapers to determine whether the calculation and
payment of the Earn-Out Payment are in accordance with the provisions of this
Agreement.
 
(b)           Disputes Regarding Earn-Out Worksheet.  In the event that Seller
disputes any amounts reflected on any Earn-Out Worksheet, Seller shall notify
Buyer in writing (such notice, a “Section 2.5(b) Notice”), within 30 days after
the delivery of the Earn-Out Worksheet (the “Dispute Deadline”), setting forth
the amount, nature and basis of the dispute.  Within the following 10 days, the
parties shall use their reasonable best efforts to resolve in good faith such
dispute.  Upon their failure to do so, Seller’s Representative and Buyer shall
within 10 days from the end of such 10 day period jointly engage an independent
accountant (one who has not had any prior relationship with any of the Parties)
(the “Section 2.5(b) Accountants”).  The Section 2.5(b) Accountants shall be
engaged jointly by Buyer and Seller to decide the dispute with respect to the
Earn-Out Worksheet within 30 days from its appointment; such decision to be
communicated to both parties in writing. The Section 2.5(b) Accountants shall
resolve the dispute based solely on presentations by Buyer and Seller, and not
by independent review and shall render its decision (together with a brief
explanation of the basis therefor) to Buyer and Seller, as soon as reasonably
practicable but in any event not later than forty-five (45) business days
following submission of the dispute to it. The fee of the Section 2.5(b)
Accountants shall be borne fifty percent (50%) by Seller and fifty percent (50%)
by Buyer unless the Section 2.5(b) Accountants decide, based on its
determination with respect to the reasonableness of the respective positions of
Buyer and Seller that the fee shall be borne in unequal proportions.  The
Section 2.5(b) Accountants shall have exclusive jurisdiction over, and resort to
the Section 2.5(b) Accountants as provided in this Section 2.5 shall be the sole
recourse and remedy of the parties against one another or any other Person with
respect to, any disputes arising out of or relating to the Earn-Out.  The
decision of the Section 2.5(b) Accountants shall be final and binding upon the
parties and accordingly a declaratory judgment by a court of competent
jurisdiction may be entered in accordance therewith.
 
(c)           Earn-Out Payment.  Buyer shall, on a quarterly basis, pay Seller
an earn-out payment (the “Earn-Out Payment”) equal to seven and 50/100 (7.50%)
percent of the Gross Profit from the Designated Projects earned during the
one-year period commencing on the Closing Date and ending twelve months from the
Closing Date (the “Earn-Out Period”).  Such Earn-Out Payment shall be made
within 15 days of the earlier of the expiration of the Dispute Deadline without
the delivery of a Section 2.5(b) Notice or the decision of the Section 2.5(b)
Accountants, as applicable.  Such payments shall also include interest on the
Earn-Out Payment accruing from the expiration of the Dispute Deadline until and
including the date of payment, at a rate equal to two (2) percentage points over
the Wall Street Journal “Prime Rate”, as the same may be announced from time to
time, until the applicable payment has been paid in full.  Interest shall be
calculated based upon a 360-day year and based upon the unpaid balance of the
payment, as the same may be from time to time.

 
10

--------------------------------------------------------------------------------

 

(d)          Right of Set-Off.  Buyer’s obligation to make the Earn-Out Payments
is subject to reduction or non-payment due to any claim for Damages that a Buyer
Indemnified Party may have against Seller in accordance with Article VIII,
subject to the provisions of Section 8.2 hereof.  In the event that Buyer
determines to exercise its right of set-off pursuant to this Section 2.5, Buyer
shall comply with the provisions of this Section 2.5 in determining the Earn-Out
Payment and shall pay the amount, if any, by which the Earn-Out Payment exceeds
the amount set-off by Buyer.
 
(e)           Conduct during Earn-Out Term.  Buyer acknowledges that the
possibility of receiving the Earn-Out Payments comprises a material inducement
for Seller to enter into this Agreement. During the Earn-Out Period, Buyer shall
(i) operate its business in the ordinary course, reasonably consistent with past
practices of Seller, (ii) not change the operations of its business in any
material way that would have a material adverse effect on either Gross Profit or
the ability to make Earn-Out Payments to Seller hereunder, and (iii) conduct the
Business post Closing in such a manner as to be able to track Gross Profit on a
job by job basis, and all other financial matters and related items necessary
for calculating the Earn-Out Payment due hereunder, and, in connection
therewith, shall keep true, complete and accurate books of account and records,
covering all transactions relating to the subject matter of this Section 2.5.
 
2.6  Working Capital Adjustment.
 
(a)           Preparation of Preliminary Statement of Working Capital. As soon
as reasonably possible after the Closing Date (but not later than 60 days
thereafter), Buyer will prepare, or cause to be prepared by its independent
accountant, a preliminary statement of working capital (the “Preliminary
Statement of Working Capital”) setting forth (i) the Current Assets and Current
Liabilities of the Seller updated to the Closing Date and (ii) the Net Working
Capital of the Company, in each case as of the Closing Date.  For purposes of
this Agreement, ( “Net Working Capital” shall mean Current Assets minus Current
Liabilities in each case updated to the Closing Date. The Preliminary Statement
of Working Capital shall be prepared in accordance with GAAP. In connection with
the preparation of the Preliminary Statement of Working Capital, the parties
agree that the following principles shall be applied:
 
With respect to Work-in-Process (“WIP”), that parties will insure that to the
extent a job is carried in WIP,  the percentage of costs that have been booked
will be consistent with the percentage of revenue that has been recognized. For
example, if Seller recognizes 30% of the gross profit on a job then there should
be billings equal to 30% of the total revenue and there should be corresponding
expenses equal to 30% of the total project expense budget.  So if Seller has
only booked 20% of the total expenses for the job, the Seller will accrue the
additional 10% of the expenses so the expenses are equivalent on a 30% of
completion basis.

 
11

--------------------------------------------------------------------------------

 

(b)          Review of Preliminary Statement of Working Capital. On or prior to
the date on which the Preliminary Statement of Working Capital is due (as
contemplated by Section 2.6(a)), Buyer shall deliver to Seller the Preliminary
Statement of Working Capital.  The Seller and its independent accountant may
review the Preliminary Statement of Working Capital and may make inquiry of
Buyer and its representatives, and Buyer will make available to Seller and its
representatives, as reasonably requested, all books and records relating to the
Preliminary Statement of Working Capital within its possession.  The Preliminary
Statement of Working Capital shall be binding and conclusive upon, and deemed
accepted by, Seller unless the Seller shall have notified Buyer in writing of
any objections thereto consistent with the provisions of this Section 2.6 within
thirty (30) days after receipt thereof.  The written notice delivered by Seller
to Buyer under this Section 2.6(b) shall specify in reasonable detail each item
on the Preliminary Statement of Working Capital that Seller disputes, a summary
of the reasons for such dispute and the portion of the Preliminary Statement of
Working Capital, if any, which Seller does not dispute.
 
(c)          Disputes.  Disputes between Buyer and Seller relating to the
Preliminary Statement of Working Capital that cannot be resolved by Buyer and
Seller within thirty (30) days after receipt by Buyer of the notice referred to
in Section 2.6(b) shall be resolved in the manner set forth in Section 2.5(b)
above. The Section 2.5(b) Accountants shall have exclusive jurisdiction over,
and resort to the Section 2.5(b) Accountants as provided in this Section 2.6(c)
shall be the sole recourse and remedy of the parties against one another or any
other Person with respect to, any disputes arising out of or relating to the Net
Working Capital.  The decision of the Section 2.5(b) Accountants shall be final
and binding upon the parties and accordingly a declaratory judgment by a court
of competent jurisdiction may be entered in accordance therewith.
 
(d)          Final Statement of Working Capital.
 
The Preliminary Statement of Working Capital shall become final and binding upon
the parties hereto upon the earlier of (i) the failure by Seller to object
thereto within the period permitted under, and otherwise in accordance with the
requirements of, Section 2.6(b), (ii) the written agreement between Buyer and
Seller with respect thereto and (iii) the decision by the Section 2.5(b)
Accountant with respect to disputes under Section 2.6(c).  The Preliminary
Statement of Working Capital, as deemed to be agreed pursuant to clause (i)
above, or as adjusted pursuant to the written agreement of the parties hereto or
the decision of the Section 2.5(b) Accountants, when final and binding, is
referred to herein as the “Final Statement of Working Capital”.
 
(e)          Adjustment to the Purchase Price.
 
As soon as practicable (but not more than five (5) Business Days) after the
determination and delivery of the Final Statement of Working Capital in
accordance with this Section 2.6 the amount, if any, by which the Net Working
Capital at the Closing Date as reflected in the Final Statement of Working
Capital is (i) greater than $500,000, shall result in an immediate upward
adjustment of the Purchase Price in such amount as the Net Working Capital
varies from $500,000, which amount shall be payable by Buyer by means of an
increase in the principal amount of the Note, or (ii) less than $500,000, shall
result in an immediate downward adjustment of the Purchase Price in such amount
as the Net Working Capital varies from $500,000, which amount shall decrease the
principal amount of the Note.  All such changes to the Note shall be effective
as of the Closing Date.   In the event of an adjustment to the Purchase Price
pursuant to this Section 2.6(e), upon surrender and cancellation of the Note,
Buyer shall make and deliver a new Note of like tenor in the principal amount as
adjusted pursuant to this Section 2.6(e), or perform such further actions as the
Seller may reasonably request, in order to carry out the purposes and intent of
this Section 2.6(e).

 
12

--------------------------------------------------------------------------------

 

2.7           Allocation of Purchase Price and Assumed Liabilities.  Within
seventy-five (75) days of the Closing Date, Seller shall, in good faith,
allocate and set forth in a schedule the Purchase Price among the Purchased
Assets and submit the schedule to Buyer for review and acceptance, such
acceptance not to be unreasonably withheld (the “Allocation Schedule”).  The
parties shall use the allocations set forth in the Allocation Schedule (as
reasonably adjusted to account for events occurring after the determination of
the Allocation Schedule) for all Tax purposes, file all Tax Returns in a manner
consistent with the Allocation Schedule (as adjusted) and take no tax position
contrary thereto unless required to do so by a change in applicable Tax Laws or
a good faith resolution of a Tax contest.  The parties shall cooperate with each
other in connection with the preparation, execution and filing of all Tax
Returns related to such allocation and they shall promptly advise each other
regarding the existence of any tax audit, controversy or litigation related to
such allocation.


ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO SELLER
 
Seller and Parent hereby jointly and severally represent and warrant to Buyer as
follows:
 
3.1   Organization and Standing.  Seller is a limited liability company, duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite limited liability company power and authority to
own, lease and operate its properties and assets and to carry on its business as
now being conducted.  Seller has made available to Buyer true, complete and
correct copies of the organizational documents of Seller, as amended to the date
of this Agreement, and has made available to Buyer any ownership
records.  Seller is not in violation of any provision of its articles of
organization.
 
3.2   Authorization of Seller.  The execution, delivery and performance by
Seller of this Agreement and the consummation by Seller of the transactions
contemplated hereby are within Seller’s power and have been duly authorized by
all necessary action on the part of the managers and/or members of Seller.  This
Agreement constitutes (assuming the due execution and delivery by each of the
other parties hereto) the legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
Law).

 
13

--------------------------------------------------------------------------------

 

3.3   Noncontravention.  Except as set forth in Schedule 3.3, the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby by Seller does not, and the consummation by Seller of the transactions
contemplated hereby will not, (i) contravene or violate any material provision
of the organizational documents of Seller, or (ii) contravene or violate any
material provision of, or result in the termination or acceleration of, or
entitle any party to accelerate any obligation or indebtedness under, or result
in the imposition of any Encumbrance (other than a Permitted Encumbrance) on
Seller pursuant to any mortgage, lease, franchise, license, permit, agreement,
instrument, Law, order, arbitration award, judgment or decree to which Seller is
a party or by which Seller is bound.
 
3.4   Consents and Filings.  Except as set forth in Schedule 3.4, no consent,
approval, license, permit, order or authorization (each, a “Consent”) of, or
registration, declaration or filing (each, a “Filing”) with, any Governmental
Entity is required for or in connection with the execution and delivery of this
Agreement by Seller or the consummation by Seller of the transactions
contemplated hereby.
 
3.5   Financial Statements.  Attached hereto as Schedule 3.5 are true and
correct copies of (i) the audited consolidated balance sheet as of December 31,
2008 and the related statements of operations, changes in  equity and cash flows
for the year then ended for Parent, and (ii) the unaudited consolidated balance
sheet as of November 30, 2009 (the “Balance Sheet Date”) and the related
statements of operations and cash flows of Seller for the eleven month period
then ended (collectively “Financial Statements”). To the Knowledge of Parent,
the Financial Statements have been prepared in accordance with GAAP consistently
applied (except for the absence of footnote disclosures required by GAAP) during
the periods involved and fairly present in all material respects the financial
position and the results of operations and cash flow of Seller as of the dates
and for the periods presented therein.
 
3.6   Litigation.  To the Knowledge of Parent, except as set forth in Schedule
3.6, (i) there are no Legal Proceedings by or before any Governmental Entity or
arbitration tribunal pending or threatened against Seller, and (ii) no
injunction, writ, temporary restraining order, decree or any order of any nature
has been issued by any court or other Governmental Entity relating to Seller or
seeking or purporting to enjoin or restrain the execution, delivery and
performance by Seller of this Agreement or the consummation of the transactions
contemplated hereby.
 
3.7   Benefit Plans.  To the Knowledge of Parent, Schedule 3.7 lists each
material “employee benefit plan” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and each
material severance, change in control or employment plan, program or agreement,
and vacation, incentive, bonus, stock option, stock purchase and restricted
stock plan, program or policy sponsored or maintained by Seller for the benefit
of current and former employees of Seller (each, a “Seller Plan”).  Seller does
not contribute to any “multiemployer plan” (within the meaning of Section 3(37)
of ERISA) nor has it incurred any withdrawal liability under any such
multiemployer plan under Title IV of ERISA which remains unsatisfied.
 
3.8   Labor; Employees.  To the Knowledge of Parent, Seller is neither a party
to or bound by any collective bargaining or similar labor agreement, nor is one
presently being negotiated, there are no existing or threatened strikes,
lockouts or other labor stoppages involving the employees of Seller, there is no
union organization campaign being conducted with respect to employees of Seller,
and there is no litigation relating to employment matters pending against
Seller. To the Knowledge of Parent, there are no change of control payments or
sale or transaction bonuses payable to employees, consultants or directors of
Seller as a result of the transactions contemplated by this Agreement (“Change
of Control Payments”).

 
14

--------------------------------------------------------------------------------

 

3.9   Taxes.  Except as set forth in Schedule 3.9, (i) all Tax Returns required
to be filed by Seller prior to the date hereof have been filed (except those
under valid extension), (ii) all Taxes which were shown to be due on such Tax
Returns have been paid (unless such Taxes are being contested in good faith),
(iii) there is no Legal Proceeding or audit now pending against, or with respect
to, Seller in respect of any Taxes or assessments, (iv) Seller has never been a
member of an affiliated group (other than a group the common parent of which is
Seller filing a consolidated Return, (v) Seller has no liability for Taxes of
any Person arising from the application of Treasury Regulation Section 1.1502-6
or any analogous provision of state, local or foreign Law, or as a transferee or
successor, by contract, or otherwise, (vi) Seller is not a party to any Tax
sharing agreement or any agreement that obligates it to make any payment
computed by reference to the Taxes, taxable income or taxable losses of any
other Person, (vii) all Taxes required to be withheld, collected or deposited
prior to the date hereof by or with respect to Seller have been timely withheld,
collected or deposited as the case may be, and to the extent required, have been
paid to the relevant Tax Authority and (viii) there are no liens with respect to
Taxes upon the assets of Seller except for statutory liens for Taxes not yet due
and payable or liens for Taxes that are being contested in good faith.
 
3.10 Environmental Matters.  To the Knowledge of Parent, except as disclosed in
Schedule 3.10 (i) Seller complies with all applicable Laws protecting the
quality of the ambient air, soil, surface water or groundwater or otherwise
relating to pollution, contamination or protection of the environment and
possesses and complies with all applicable Permits required under any such Laws
to operate as it currently operates; and (ii) there are no Legal Proceedings
pending or threatened, that seek to enforce or impose liability under any such
Law against Seller, or to revoke or modify any such Permit held by Seller.
 
3.11 Assets.  Seller has good and marketable title to, or in the case of leased
properties and assets, valid leasehold interests in, all of the Purchased
Assets, free and clear of any Encumbrances.  None of the properties or assets
used in or necessary to conduct Seller’s business as presently conducted are
owned by Parent or any Affiliate of Parent, or to Parent’s knowledge, being
retained by Parent or any Affiliate of Parent.
 
3.12 Brokers.  Except for Updata Advisors, Inc., neither Seller nor Parent has
employed any investment banker, broker or finder or incurred any liability for
any investment banking fees, brokerage fees, agent’s commissions or finders’
fees in connection with the transactions contemplated by this Agreement for
which Buyer, or Seller has, will have or may have any liability. Seller shall be
solely responsible for paying all sums owing to Updata Advisors, Inc.
 
3.13 Restrictions on Business Activities.  To the Knowledge of Parent, except as
set forth on Schedule 3.13, there is no agreement, judgment, injunction, order
or decree binding upon Seller which has the effect of prohibiting or materially
impairing any current business practice of Seller, any acquisition of property
by Seller or the conduct of business by Seller as currently conducted.

 
15

--------------------------------------------------------------------------------

 

3.14 Solvency.  Seller is not insolvent and will not be rendered insolvent by
any of the transactions contemplated by this Agreement.  As used in this
Section, “insolvent” means that the sum of the debts and other probable
Liabilities of Seller exceeds the present fair saleable value of Seller’s
assets.
 
3.15 Absence of Certain Actions.  Except as set forth on Schedule ‎3.15, neither
Parent nor the Board of Managers of Seller has taken any action, with respect to
the day-to-day business operations of Seller that has not been discussed with
James Embley in his capacity as CEO of the Seller.


3.16 Compliance with Laws.  Seller has not received any written notice that
Seller is in violation of any Laws.


3.17 Contracts.  Seller has not received any written notice that Seller is in
default of its obligations under any of the Contracts listed on Schedule
2.1(a)(iv) or any of the leases listed on Schedule 2.1(a)(iii).


3.18 Intellectual Property. Seller has not received any written notice or claim
asserting that any of the Intellectual Property listed on Schedule 2.1(a)(ii)
infringes upon, misappropriates, or violates any Intellectual Property of any
third party.


EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT SET FORTH IN
THIS AGREEMENT, NEITHER SELLER, NOR PARENT, NOR ANY EMPLOYEES, AGENTS OR ANY
OTHER RELATED PERSONS, MAKES ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, AND SELLER AND PARENT HEREBY DISCLAIM ANY SUCH
REPRESENTATION OR WARRANTY NOT SET  FORTH  IN THIS AGREEMENT.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO SELLER AND PARENT
 
Seller and Parent hereby jointly and severally represent and warrant to Buyer as
follows:
 
4.1   Authorization.  The execution, delivery and performance by Parent of this
Agreement and the consummation by Parent of the transactions contemplated hereby
and thereby are within Parent’s powers and have been duly authorized by all
necessary action on the part of Parent.  This Agreement constitutes (assuming
the due execution and delivery by each of the other parties hereto) the legal,
valid and binding obligation of Parent, enforceable against Parent in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other Laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at Law).
 
4.2   The Membership Interests.  Parent is the record and beneficial owner of
all of the membership interests in Seller.

 
16

--------------------------------------------------------------------------------

 

4.3   Consents and Filings.  No Consent or Filing with, any Governmental Entity
is required for or in connection with the execution and delivery of this
Agreement by Parent, and the consummation by Parent of the transactions
contemplated hereby, exclusive of any Filings which may be required by
applicable securities and blue sky laws, so-called.
 
4.4   Noncontravention.  The execution, delivery and performance of this
Agreement by Parent does not, and the consummation by Parent of the transactions
contemplated hereby will not, (i) contravene or violate any provision of the
organizational documents of Parent, or (ii) contravene or violate any provision
of, or result in the termination or acceleration of, or entitle any party to
accelerate any obligation or indebtedness under, or result in an adverse claim
pursuant to any mortgage, lease, franchise, license, permit, agreement,
instrument, law, order, arbitration award, judgment or decree to which Parent is
a party or by which Parent is bound.
 
4.5   No Legal Proceedings.  No Legal Proceedings are pending or to the
Knowledge of Parent are threatened against Parent relating to, or that could
reasonably be expected to prevent or delay the consummation of, the transactions
contemplated hereby.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller and Parent as follows:
 
5.1   Organization and Existence.  Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has all requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.
 
5.2   Authorization.  The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
are within Buyer’s powers and have been duly authorized by all necessary action
on the part of Buyer.  This Agreement constitutes (assuming the due execution
and delivery by each of the other parties hereto) the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with their terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at Law).
 
5.3   Consents and Filings.  No Consent of, or Filing with, any Governmental
Entity by Buyer is required for or in connection with the execution and delivery
of this Agreement and the consummation by Buyer of the transactions contemplated
hereby.
 
5.4   Noncontravention.  The execution, delivery and performance by Buyer of
this Agreement do not, and the consummation by Buyer of the transactions
contemplated hereby and thereby will not, (i) contravene or violate any
provision of the organizational documents of Buyer, or (ii) contravene or
violate any provision of, or result in the termination or acceleration of, or
entitle any party to accelerate any obligation or indebtedness under, any
mortgage, lease, franchise, license, permit, agreement, instrument, Law, order,
arbitration award, judgment or decree to which Buyer is a party or by which
Buyer is bound, except in the case of clause (ii) to the extent that any such
events would not materially impair or materially delay the ability of Buyer to
effect the Closing.

 
17

--------------------------------------------------------------------------------

 

5.5   No Legal Proceedings.  There are no Legal Proceedings pending against
Buyer, and Buyer is not subject to any judgment, decree, injunction or order of
any Governmental Entity which, individually or in the aggregate would, enjoin,
rescind or materially delay the transactions contemplated by this Agreement or
otherwise prevent Buyer from complying in all material respects with the terms
and provisions hereof or thereof.
 
5.6   Brokers.  Neither Buyer nor any of Buyer’s directors, officers, employees
or agents has employed any investment banker, broker or finder or incurred any
liability for any investment banking fees, brokerage fees, commissions or
finders’ fees or any other fees or commissions to investment bankers, brokers or
finders in connection with the transactions contemplated by this Agreement for
which Parent, or, in the event the Closing does not occur, Seller, has, will
have or may have any liability.
 
5.7   Independent Investigation.  Buyer has conducted its own independent
investigation of the Purchased Assets.  Buyer acknowledges that it has had
access to Seller’s personnel and to any and all environmental and other permit
documents and information and has inspected the Purchased Assets and any and all
financial, operational and other documents and information that Buyer has
requested or otherwise determined is necessary as part of Buyer’s due diligence
review of the Purchased Assets and the Business.  Buyer has been provided all
information and documentation it has requested and has received answers to all
questions asked of Buyer and its representatives and personnel.
 
5.8   Closed Projects.  Buyer and the members of Buyer have no Knowledge of any
outstanding asserted or unasserted claims or Liabilities from errors, omissions,
warranty or additional subcontractor costs relating to any closed projects of
Seller and no event has occurred or circumstances exists that may give rise to
or serve as a basis for any such claims or Liabilities.
 
5.9   Financial Capability.  Buyer has and will have available to it on the
Closing Date sufficient funds to consummate the transactions contemplated
hereby.
 
5.10 Signatures at Closing.  To the Knowledge of Buyer, the Buyer will be able
to deliver at Closing all items requiring the signature of Buyer, James Embley,
Eric Holzworth, William Pirrone, Rudy Kraus, Steven Friedman or Ronald Croce,
including, but not limited to, the Releases.


EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF BUYER SET FORTH IN THIS
AGREEMENT, NEITHER BUYER NOR ANY EMPLOYEES, AGENTS OR ANY OTHER RELATED PERSONS
MAKES ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AND
BUYER HEREBY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY NOT SET  FORTH  IN
THIS AGREEMENT.

 
18

--------------------------------------------------------------------------------

 

ARTICLE VI
COVENANTS
 
6.1  Conduct of the Business.  From the date hereof until the Closing Date,
Seller shall (i) operate its business in the ordinary course in all material
respects, (ii) promptly advise Buyer of any material adverse change in Seller
that has occurred or that would reasonably be expected to occur, (iii) comply in
all material respects with all Laws applicable to Seller in the conduct of its
business, (iv) use reasonable efforts to maintain its assets and properties in
operating condition in all material respects (ordinary wear and tear excepted),
(v) use reasonable efforts to keep available the services of its officers and
employees, (vi) perform all of its material obligations under the Scheduled
Contracts, and (vii) make all Filings and pay any fees necessary to maintain in
good standing all Permits.
 
6.2  Consents and Approvals. Each of Buyer, Seller and Parent shall promptly
apply for, and take all reasonably necessary actions to obtain or make, as
applicable, all consents, approvals, orders and authorizations of, and all
registrations, declarations and filings with, any person or entity required to
be obtained or made by it for the consummation of the transactions contemplated
by this Agreement.  Each party shall cooperate with and promptly furnish
information to the other party necessary in connection with any requirements
imposed upon such other party in connection with the consummation of the
transactions contemplated hereby.
 
6.3  Use of Name.  From and after the Closing, Seller and Parent will not, and
will cause its Affiliates not to, directly or indirectly, use or do business, or
assist any third party in using or doing business under the name “Rubicon” or by
another name similar to such names and marks, except as necessary to effect the
change of Seller’s name or to evidence that such change has occurred, or in
connection with the filing of Tax Returns or for such other non-commercial uses
as may be required by Law. Promptly after the Closing, Seller will file all
documents with the appropriate Governmental Entities in the state of its
incorporation and any other jurisdictions in which it is qualified or licensed
to do business, to change the name of Seller to a name that it not the same or
confusingly similar to its name used prior to the Closing.
 
6.4  Employees and Employee Benefits.
 
(a)          Buyer is not obligated to hire any employee of Seller but may
interview and make offers of employment to any, some, or all of Seller’s
employees.  Without limiting the generality of the foregoing, Seller
acknowledges that Buyer does not intend to offer (and shall have no obligation
to offer) employment to any of Messrs. Nuzzo, Kowenhoven or O’Riordan.  Buyer
has provided Seller with a list of Seller’s employees to whom Buyer has made an
offer of employment that has been accepted to be effective on the Closing Date
(collectively, the “Hired Employees”).  Effective immediately before the
Closing, Seller is terminating the employment of all of the Hired
Employees.  Buyer will use its reasonable efforts to have each of the Hired
Employees sign a Separation Agreement prior to Closing.
 
(b)          Buyer will set its own initial terms and conditions of employment
for the Hired Employees and others it may hire, including work rules, benefits
and salary and wage structure, all as permitted by applicable Law.  Buyer is not
obligated to assume any collective bargaining agreements under this
Agreement.  Seller will be solely liable for any severance payments required to
be made to Seller’s employees, if any, as a result of the transactions
contemplated by this Agreement.

 
19

--------------------------------------------------------------------------------

 

(c)          It is understood and agreed that (i) Buyer’s extension of offers of
employment as set forth in this Section will not constitute a Contract (express
or implied) on the part of Buyer to a post-Closing employment relationship of
any fixed term or duration or upon any terms or conditions other than those that
Buyer may establish pursuant to individual offers of employment and (ii)
employment offered by Buyer is “at will” and may be terminated by Buyer or by an
employee at any time for any reason (subject to any written commitments to the
contrary made by Buyer or an employee and applicable Laws governing
employment).  Nothing in this Agreement will be deemed to prevent or restrict in
any way the right of Buyer to terminate, reassign, promote or demote any of the
Hired Employees after the Closing, or to change adversely or favorably the
title, powers, duties, responsibilities, functions, locations, salaries, other
compensation or terms or conditions of employment of such employees.
 
(d)          From and after the Closing Seller will remain solely responsible
for all Liabilities that arise up until Closing, to or in respect of its
employees and former employees, including Hired Employees, and beneficiaries and
dependents of any such employee or former employee, relating to or arising in
connection with or as a result of (i) the employment of any such employee or
former employee or the actual or constructive termination of employment of any
such employee or former employee (including in connection with the consummation
of the transactions contemplated by this Agreement and including the payment of
any termination or severance payments and the provision of health plan
continuation coverage in accordance with the continuation coverage requirements
of Sections 601 et seq. of ERISA and Section 4980B of the Code (“COBRA”), (ii)
the participation in or accrual of benefits or compensation under, or the
failure to participate in or to accrue compensation or benefits under, any
Seller Plan or other employee or retiree benefit or compensation plan, program,
practice, policy or other Contract of Seller, or (iii) accrued but unpaid
salaries, wages, bonuses, incentive compensation, vacation or sick pay or other
compensation or payroll items (including deferred compensation).  In addition,
from and after the Closing, Seller will remain solely responsible for all
Liabilities to or in respect of the Hired Employees and their beneficiaries or
dependents relating to or arising in connection with any claims, whether such
claims are asserted before, on or after the Closing Date, for life, disability,
accidental death or dismemberment, supplemental unemployment compensation,
medical, dental, hospitalization, other health or other welfare or fringe
benefits or expense reimbursements which claims relate to or are based upon an
occurrence on or before the Closing Date (including claims for continuing
treatment in respect of any illness, accident, disability, condition or
confinement which occurs or commences on or before the Closing Date).
 
(e)          All Hired Employees who are participants in Seller Plans that are
pension plans as defined in Section 3(2) of ERISA will retain their accrued
benefits under such Seller Plans as of the Closing Date. Seller (or the
applicable Seller Plan) will retain sole liability for the payment of such
benefits as and when such Hired Employees become eligible for them under such
Seller Plans.  Seller will cause the Hired Employees to be fully and immediately
vested in their accrued benefits under each such Seller Plan as of the Closing
Date.
 
(f)           Seller shall provide reimbursement of the premium costs for
continued health insurance coverage for each Hired Employee who elects to
participate in COBRA through January 31, 2010.  Buyer shall pay $6,500 to Seller
at Closing as reimbursement for the actual out-of-pocket expenses of continuing
such coverage.

 
20

--------------------------------------------------------------------------------

 

6.5         Further Actions.  Each Party shall use commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable Law to
consummate and make effective the transactions contemplated by this Agreement.
 
6.6  Nonsolicitation.
 
(a)           Seller and Parent acknowledge and agree that Buyer is relying on
the covenants and agreements in this Section 6.6 as a material inducement to
consummate the transactions contemplated by this Agreement and that Buyer would
not enter into this Agreement or consummate the transactions contemplated hereby
but for the agreements of Seller and Parent in this Section 6.5.  It is the
intention of Section 6.6 to provide a limited restrictive covenant to prevent
Seller and Parent, on the one hand, and Buyer, on the other hand, from
soliciting the other’s Clients (as hereinafter defined) with respect to Seller’s
business namely providing turn-key design, procurement, construction management,
installation services and facility management services for mission critical
facilities (the “Business”).
 
(b)          For a time period of two (2) years following the Closing Date
(provided, that the obligations hereunder of the Parties shall be extended by
adding to such term the length of time, if any, during which any of them and/or
their respective Affiliates shall be or remain in violation of their obligations
under this Section 6.6) (the “Nonsolicitation Term”), neither Seller nor Parent,
on the one hand, nor Buyer nor the members of Buyer, on the other hand, shall,
without the prior written consent of the other Party, directly or indirectly,
(i) with respect to the Business only, divert, or in any way attempt to divert,
any Client of the other Party from engaging in business with such other Party,
or (ii) solicit any Client of the other Party for purpose or providing Business
services to such Client.  For purposes hereof, the term “Client” shall mean (x)
those clients of Buyer set forth on Schedule 6.6(b)(ii)(x) and (y) those clients
of Seller and Parent set forth on Schedule 6.6(b)(ii)(y), but shall exclude
Powerloft.   In the case of Powerloft, during the Nonsolicitation Term, the
Buyer will limit its business activities to the services historically provided
to Powerloft by the Seller.  The Parent and any Affiliate of the Parent will
limit their business activities to the services historically provided to
Powerloft by the Parent.
 
(c)          If at any time the provisions of this Section 6.6 shall be
determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, then this Section 6.6
shall be considered divisible and shall become and be immediately amended to
only such area, duration and scope of activity as shall be determined to be
reasonable and enforceable by the court or other body having jurisdiction over
the matter; and all of the parties hereto agree that this Section 6.6 as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

 
21

--------------------------------------------------------------------------------

 

6.7           Non-disparagement.  Parent and Seller, on the one hand, and Buyer
and the members of Buyer, on the other hand, agree that no party will make any
statement that is professionally or personally disparaging about, or adverse to,
the interests of the other party or, in the case of Seller and Parent, any
Affiliate thereof, or any of their respective officers, directors, stockholders,
employees or representatives, including, but not limited to, any statement that
disparages any person, product, service, finances, financial condition,
capabilities or other aspect of the business of such person or entity.  Parent
and Seller, on the one hand, and Buyer, on the other hand, further agree not to
engage in any conduct that is intended to or has the result of inflicting harm
upon the professional or personal reputation of the other or, in the case of
Parent and Seller, any Affiliate thereof, or any of their respective officers,
directors, stockholders, employees or representatives
 
6.8           Public Announcements. Neither the Buyer nor any of its directors,
officers, employees or agents, shall, prior to the filing by Parent of its Form
8-K in connection with this transaction, issue or permit to be issued any public
announcement or statement or press release (“Public Announcement”) pertaining to
this Agreement or any transaction contemplated hereby without the prior written
consent of Parent.  Parent may in its sole discretion issue any Public
Announcement pertaining to this Agreement or any transaction contemplated hereby
without the consent of the Buyer; provided, however, that, subject to any public
disclosure and other legal obligations of the Parent and regulatory obligations
to which Parent may be subject and without limiting the rights of Parent
pursuant to this Section 6.8, Parent shall use commercially reasonable efforts
to provide the Buyer an opportunity to review and discuss with Parent any press
release proposed to be issued by Parent announcing the consummation of the
transactions contemplated hereby prior to issuing any such press release.
 
6.9           Litigation Support.  In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand in connection with
(a) any transaction contemplated under this Agreement or (b) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction on or prior
to the Closing Date involving any Party, each of the other Parties shall
cooperate with him or it and his or its counsel in the contest or defense and
provide such testimony and access to its books and records as shall be necessary
in connection with the contest or defense, provided that any reasonable actual,
out-of-pocket costs incurred as a result of such cooperation shall be reimbursed
to the cooperating party.
 
6.10         Cooperation as to Taxes.  After the Closing, upon reasonable
written notice, Buyer and Seller shall furnish or cause to be furnished to each
other, as promptly as practicable, such information and assistance (to the
extent within the control of such party) relating to Seller (including access to
books and records) as is reasonably necessary for the filing of all Tax returns,
and the making of any election related to Taxes, the preparation for any audit
by any Governmental Authority, and the prosecution or defense of any claim, suit
or proceeding related to any Tax return.  Seller and Buyer shall reasonably
cooperate with each other in the conduct of any audit or other proceeding
relating to Taxes involving Seller.  Buyer agrees that for a period of four (4)
years after the Closing Date, it will maintain and preserve the books, records
and files relating to Seller prior to Closing, and Seller and its Affiliates (at
their own expense) shall have the right after the Closing to reasonably inspect
and to make copies of the same upon reasonable prior notice at a mutually agreed
time during normal business hours for any purposes of this Section.

 
22

--------------------------------------------------------------------------------

 

6.11        Acceleration of Vesting.  Parent agrees that, upon the Closing,
there will be full accelerated vesting of all Parent stock issuable to Messrs.
Embley, Holzworth and Pirrone in connection with the 2007 Employment Agreements
which is then unvested.
 
6.12        Transition Services.  Following the Closing, Seller and Parent shall
provide the transition services described on Schedule 6.12 attached.


ARTICLE VII
CONDITIONS TO CLOSING
 
7.1  Conditions Precedent to Buyer’s Obligations.  The obligation of Buyer to
consummate the Closing and the other transactions contemplated by this Agreement
is expressly subject to the fulfillment or express written waiver of the
following conditions on or prior to the Closing Date:
 
(a)          Representations and Warranties True.  Each of the representations
and warranties contained in Article III and Article IV shall be true and correct
in all material respects at and as of the Closing, except for those (x)
representations and warranties that are qualified by materiality, which
representations and warranties shall be true and correct in all respects, and
(y) representations and warranties that expressly relate to an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date.
 
(b)          Covenants Performed.  The Seller shall have performed, on or before
the Closing Date, all material obligations contained in this Agreement which by
the terms hereof are required to be performed by it on or before the Closing
Date.
 
(c)          Compliance Certificate.  Buyer shall have received the certificates
signed by an officer of the Seller, certifying as to the matters set forth in
Sections ‎7.1(a) and ‎7.1(b) above.
 
(d)          Required Consents and Approvals.  All of the approvals, consents
and licenses listed on Schedule ‎7.1(d) shall have been obtained.
 
(e)           No Injunction, Etc.  There shall not be any order of any court or
governmental agency restraining or invalidating the material transactions which
are the subject of this Agreement.
 
(f)           Balance Sheet.  The Seller shall have delivered to Buyer the
unaudited balance sheet as of November 30, 2009 and the related statements of
operations and cash flows of Seller for the eleven month period then ended,
which  balance sheet shall be prepared with the assistance of Buyer and the
members of Buyer.
 
(g)          Deliverables.  The Seller shall have delivered the items set forth
in Section 2.4(b).
 
7.2  Conditions Precedent to Seller’s and Parent’s Obligations.  The obligation
of Seller and Parent to consummate this Agreement and the other transactions
contemplated by this Agreement is expressly subject to the fulfillment or
express written waiver of the following conditions on or prior to the Closing
Date:

 
23

--------------------------------------------------------------------------------

 

(a)          Representations and Warranties True.  Each of the representations
and warranties of Buyer contained in Article V shall be true and correct in all
material respects at and as of the Closing.
 
(b)          Obligations Performed.  Buyer shall have performed in all material
respects, on or before the Closing Date, all obligations contained in this
Agreement which by the terms hereof are required to be performed by Buyer on or
before the Closing Date.
 
(c)          Compliance Certificate.  Seller shall have received a certificate
signed by an authorized officer of Buyer certifying as to the matters set forth
in Section ‎7.2(b).
 
(d)          Deliverables.  Buyer shall have delivered the items set forth in
Section 2.4(a).
 
(e)          No Injunction, Etc.  There shall not be any order of any court or
governmental agency restraining or invalidating the material transactions which
are the subject of this Agreement.
 
ARTICLE VIII
INDEMNIFICATION OBLIGATIONS
 
8.1   Survival.  Each of the representations and warranties of Seller and Parent
contained in Articles III and IV of this Agreement shall survive the Closing and
not terminate until one year from the Closing Date, except that the
representations and warranties set forth in Sections 3.1, 3.2, 3.9, 3.11, 4.1,
and 4.2  shall not terminate and shall survive indefinitely subject to the
applicable statute of limitations.  Notwithstanding the foregoing, any
representation or warranty in respect of which indemnity may be sought under
Article VIII of this Agreement shall survive the time at which it would
otherwise terminate pursuant to this Section 8.1 if written notice of a good
faith claim for indemnification in respect of such representation or warranty
shall have been duly given prior to such time, in which event such
representation or warranty shall survive solely with respect to such claim until
the final resolution thereof.
 
Notwithstanding the foregoing, if Buyer has actual knowledge at or before the
Closing of any breach or non-fulfillment of a representation, warranty, covenant
or agreement herein by Seller or Parent and Buyer nevertheless proceeds to
consummate the transaction contemplated hereby, then without further act on the
part of any party hereto, Buyer shall be deemed to have waived its rights with
respect to such breach or non-fulfillment (but not without respect to any other
breach or non-fulfillment).
 
8.2   Seller’s and Parent Indemnification Obligations.  From and after the
Closing, Seller and Parent, jointly and severally, agree to indemnify and hold
Buyer and its Affiliates, and their respective officers, directors and
shareholders, but only in their capacities as such, (the “Buyer Indemnified
Parties”) harmless and shall reimburse Buyer Indemnified Parties first by means
of set-off against the Note and the Earn-Out Payments and then personally for
any Damages incurred or suffered by Buyer Indemnified Parties arising out of any
misrepresentation or breach of representation or warranty, covenant or agreement
made or to be performed by Seller or Parent under this Agreement or any of the
Excluded Liabilities.

 
24

--------------------------------------------------------------------------------

 

Notwithstanding anything contained in this Agreement to the contrary, (i) Seller
and Parent shall have no liability (for indemnification or otherwise) with
respect to claims under this Section 8.2 until the total of all Damages with
respect to such matters exceeds Fifty Thousand Dollars ($50,000) (the “Basket”)
and then for the amount of all Damages, including the Basket, and (ii) the
aggregate liability of Seller and Parent under this Article VIII shall in no
event exceed the sum of Seven Hundred Fifty Thousand ($750,000) Dollars (the
“Cap”); provided, however, that neither the Basket nor the Cap shall be taken
into account if the Damages relate to (x) any breach of a representation or
warranty set forth in Sections 3.1, 3.2, 3.9, 3.11, 4.1 or 4.2, or (y) any
shortfall of the working capital as set forth in the certificate delivered to
Buyer at Closing or (z) any of the Excluded Liabilities.
 
For purposes of this Article VIII, all “Damages” shall be computed net of any
insurance coverage with respect thereto that reduces the Damages that would
otherwise be sustained; provided, however, that in all cases, the timing of the
receipt or realization of insurance proceeds shall be taken into account in
determining the amount of reduction of Damages.
 
8.3   Notice of Claim.  If a claim is asserted against a Buyer Indemnified Party
by a third party (a “Third Party Claim”) that could reasonably be expected to
give such Buyer Indemnified Party the right to be indemnified under this Article
VIII, or if a Buyer Indemnified Party believes that it is entitled to
indemnification under this Article VIII on the basis of a direct claim against
such Buyer Indemnified Party under this Agreement (a “Direct Claim”), then Buyer
Indemnified Party seeking indemnification hereunder shall give written notice
thereof (a “Notice of Claim”) to Seller and Parent (collectively the
“Indemnifying Party”) as promptly as is practicable from the date on which Buyer
Indemnified Party obtains knowledge of such claim (but in no event later than
the applicable survival period set forth in Section 8.1 above), provided that a
delay in notifying the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations under this Agreement except to the extent that (and
only to the extent that) the Indemnifying Party is materially prejudiced by such
delay.  The Notice of Claims shall specify whether the claim is a Third Party
Claim or a Direct Claim, and shall set forth in reasonable detail the grounds
and the amount or estimated amount of the claim.
 
8.4   Direct Claims.  The Indemnifying Party shall have 20 Business Days from
receipt of the Notice of Claim with respect to any Direct Claim to deliver to
Buyer Indemnified Party a written notice objecting to any item or amount set
forth in the Notice of Claim (a “Direct Claim Counter Notice”).  If no such
objection if given in a timely manner, the Indemnifying Party shall be deemed to
have consented and agreed to such item or amount.  Should the Parties, within
such 20 Business Days period (subject to any possible extensions agreed between
them), agree, in whole or in part, upon the Indemnifying Party’s liability for
Damages, the Indemnified Party shall, pursuant to the terms of this Agreement,
pay Buyer Indemnified Party for the entire agreed upon amount of Damages.

 
25

--------------------------------------------------------------------------------

 

8.5   Third Party Claims.  Upon receipt by the Indemnifying Party of a Notice of
Claim with respect to a Third Party Claim, the Indemnifying Party shall have the
right to assume the defense of such Third Party Claim with counsel reasonably
satisfactory to Buyer Indemnified Party and Buyer Indemnified Party shall
cooperate to the extent reasonably requested by the Indemnifying Party in the
defense or prosecution thereof, provided that Buyer Indemnified Party is
reimbursed by the Indemnifying Party for its actual out-of-pocket costs in
connection therewith.  If the Indemnifying Party elects to assume the defense of
such claim, Buyer Indemnified Party shall have the right to employ its own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of Buyer Indemnified Party, unless there is, under applicable
standards of conduct, a conflict on any significant issue between Indemnifying
Party and Buyer Indemnified Party, in which case the reasonable fees and
expenses of one such counsel shall be at the expense of the Indemnifying
Party.  Unless and until the Indemnifying Party assumes the defense of a Third
Party Claim, but in no event prior to 20 Business Days from receipt by the
Indemnifying Party of the Notice of Claim with respect to any Third Party Claim,
Buyer Indemnified Party may defend against the Third Party Claim in any manner
it may reasonably deem appropriate, the reasonable costs and expenses of which
shall be borne by the Indemnifying Party.  If the Indemnifying Party has assumed
the defense of any claim against Buyer Indemnified Party, the Indemnifying Party
shall not settle such claim without the prior written consent of Buyer
Indemnified Party, which consent shall not be unreasonably withheld, delayed or
conditioned.  If the Indemnifying Party does not assume the defense of a Third
Party Claim, but does not dispute Buyer Indemnified Party’s right to
indemnification by delivering to Buyer Indemnified Party a written notice
objecting to any item or amount set forth in the Notice of Claim (a “Third Party
Claim Counter Notice” and collectively with the Direct Claim Counter Notice, a
“Counter Notice”), the Indemnifying Party shall have the right to participate in
the defense of such claim through counsel of its choice, at the Indemnifying
Party’s expense, and Buyer Indemnified Party shall not settle such claim without
the prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, delayed or conditioned.
 
8.6   Disputes.  In the event that Seller and Parent, on the one hand, or Buyer,
on the other hand, shall dispute any claim for indemnification made hereunder,
Buyer and Seller’s Representative will attempt to resolve such dispute through
good faith negotiation.  If Buyer and Seller’s Representative are unable to
resolve such dispute through good faith negotiation within 30 days after Seller
and Parent deliver the Counter Notice, the dispute will be settled by binding
arbitration conducted before a single arbitrator.  Either Buyer or Seller’s
Representative may submit the dispute to arbitration.  The arbitration will be
conducted in accordance with the then applicable Commercial Arbitration Rules of
the American Arbitration Association (“AAA”) and will be held in the State of
Maryland.  The arbitrator shall be mutually agreed upon by Buyer and Seller, but
if they are unable to agree on an arbitrator, the arbitrator shall be appointed
by AAA.  All arbitration proceedings shall be closed to the public and
confidential.  All records relating thereto shall be permanently sealed, except
as necessary to obtain court confirmation of the arbitrator’s decision.  The
arbitrator will be bound by the terms and conditions of this Agreement and shall
have no power, in rendering his or her award, to alter or depart from any
express provision of these agreements, and his or her failure to observe this
limitation shall constitute grounds for vacating the award.  The award of the
arbitrator shall be final and binding upon the parties, and judgment upon the
award may be entered in any court having jurisdiction thereof.

 
26

--------------------------------------------------------------------------------

 

8.7  Buyer’s Indemnification Obligations.  From and after the Closing, Buyer
agrees to indemnify and hold Seller and Parent and their successors and assigns,
(the “Seller Indemnified Parties”) harmless and shall reimburse Seller
Indemnified Parties for any Damages incurred or suffered by Seller Indemnified
Parties arising out of: (a) any misrepresentation or breach of representation or
warranty, covenant or agreement made or to be performed by Buyer under this
Agreement, (b) any of the Assumed Liabilities, (c) the operation of the Business
following the Closing. Notwithstanding the foregoing, Buyer shall have no
liability (for indemnification or otherwise) with respect to claims under this
Section 8.7 until the total of all Damages with respect to such matters exceeds
Fifty Thousand Dollars ($50,000) and then for the amount of all Damages up to
the Cap.  Notwithstanding the foregoing, if Seller or Parent has actual
knowledge at or before the Closing of any breach or non-fulfillment of a
representation, warranty, covenant or agreement herein by Buyer and Seller and
Parent nevertheless proceed to consummate the transaction contemplated hereby,
then without further act on the part of any party hereto, Seller and Parent
shall be deemed to have waived their rights with respect to such breach or
non-fulfillment (but not without respect to any other breach or
non-fulfillment).
 
8.8  Exclusive Remedy.  Notwithstanding anything contained in this Agreement to
the contrary, the Parties acknowledge and agree that the indemnities set forth
in this Article VIII will be the sole and exclusive remedy of the Parties for
any breach, default, inaccuracy or failure of any of the warranties,
representations, conditions, covenants or agreements by the other contained in
this Agreement, whether for Damages or other legal or equitable relief and
whether based upon contract, tort or upon any other theory of law and, with
respect to indemnification, where applicable, be subject to the limitations and
procedures contained in this Article VIII.
 
ARTICLE IX
TERMINATION, AMENDMENT AND WAIVER
 
9.1  Termination.  This Agreement may be terminated:
 
(a)          at any time prior to the Closing Date by mutual written agreement
of Buyer, Seller and Parent;
 
(b)          by Seller and Parent, by written notice to Buyer if any event or
circumstance occurs that makes it impossible to satisfy any condition precedent
under Section 7.2 (unless the failure results primarily from any action or
inaction of Seller or Parent in violation of the terms of this Agreement);
 
(c)          by Seller and Parent, by written notice to Buyer if any of Buyer’s
representations and warranties made in Article V were materially inaccurate when
made;
 
(d)          by Buyer by written notice to Seller and Parent if any event or
circumstance occurs that makes it impossible to satisfy any condition precedent
under Section 7.1 (unless the failure results primarily from any action or
inaction of Buyer in violation of the terms of this Agreement); or
 
(e)          by Buyer if any of the representations and warranties made in
Article III or Article IV were materially inaccurate when made.

 
27

--------------------------------------------------------------------------------

 

9.2  Effect of Termination.  If this Agreement is terminated as permitted by
Section 9.1, such termination shall be without liability of any Party to the
other Parties.  This Section ‎9.2 and the provisions of Article X shall survive
any termination hereof pursuant to Section 9.1.
 
ARTICLE X
MISCELLANEOUS
 
10.1 Expenses; Transfer Taxes.  Except as otherwise provided in this Agreement,
whether or not the Closing takes place, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses.  For the avoidance of
doubt, Parent, and not Seller nor Buyer, shall be responsible for any and all
fees or other costs to any third party advisors to Seller or Parent incurred
prior to the Closing.  Notwithstanding any provision of this Agreement to the
contrary, any transfer, documentary, sales, use, registration and other such
Taxes incurred in connection with the consummation of the transactions
contemplated by this Agreement shall be borne equally by Seller and Parent, on
the one hand, and Buyer, on the other hand.
 
10.2 Notices.  All notices, requests and other communications hereunder shall be
in writing and shall be sent, delivered or mailed, addressed or sent by
telecopier:
 
(a)          if to Seller or Parent, to:
 
Fortress International Group, Inc.
9841 Broken Land Parkway, Suite 100
Columbia, Maryland  21046
Attention: Thomas P. Rosato
Fax:  410-312-9979
 
with a copy to:
 
Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.
666 Third Avenue
New York, New York  10017
Attention:  Kenneth R. Koch, Esq.
Fax:  212-983-3115
 
(b)          if to Buyer, to:
 
Rubicon Acquisition Company, LLC
3350 Riverwood Parkway, Suite 1900
Atlanta, Georgia 30339
Attention: James Embley
Fax:  _________________
 
with a copy to (which shall not constitute notice):

 
28

--------------------------------------------------------------------------------

 

Paul Berg, Esq.
Berkowitz, Trager & Trager, LLC
8 Wright Street
Westport, Connecticut  26880
Fax:  203-226-3801
 
Each such notice, request or other communication shall be given (i) by mail
(postage prepaid, registered or certified mail, return receipt requested), (ii)
by hand delivery, (iii) by nationally recognized courier service or (iv) by
telecopier, receipt confirmed (with a confirmation copy to be sent by first
class mail; provided that the failure to send such confirmation copy shall not
prevent such telecopier notice from being effective).  Each such notice, request
or communication shall be effective (i) if mailed, three calendar days after
mailing at the address specified in this Section 10.2 (or in accordance with the
latest unrevoked written direction from such Party), (ii) if delivered by hand
or by nationally recognized courier service, when delivered at the address
specified in this Section 10.2 (or in accordance with the latest unrevoked
written direction from the receiving Party) and (iii) if sent by telecopier,
when such telecopy is transmitted to the fax number specified in this Section
10.2 (or in accordance with the latest unrevoked written direction from the
receiving Party), and the appropriate confirmation is received.
 
10.3 Severability.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.  If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
found to be invalid or unenforceable in any jurisdiction, (i) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid or enforceable, such provision and (ii) the remainder of this
Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
 
10.4 Amendments and Waivers.  This Agreement may not be amended, supplemented,
modified or terminated except by an instrument in writing signed on behalf of
Buyer, Seller and Parent.  The Parties hereto may, by an instrument in writing
signed on behalf of such Party, waive compliance by any other Party with any
term or provision of this Agreement that such other Party was or is obligated to
comply with or perform.  No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  No waiver of
any of the provisions of this Agreement shall be deemed, or shall constitute, a
waiver of any other provision of this Agreement, whether or not similar, nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.
 
10.5 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall, taken
together, be considered one and the same agreement. The execution of this
Agreement by any of the Parties may be evidenced by way of a facsimile
transmission of such Party’s signature, or a photocopy of such facsimile
transmission, and such facsimile signature shall be deemed to constitute the
original signature of such Party thereto.

 
29

--------------------------------------------------------------------------------

 

10.6 Entire Agreement.  This Agreement (together with the agreements, Schedules
and certificates referred to herein or delivered pursuant hereto) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof.
 
10.7 No Third Party Beneficiaries.  Except for the rights of Buyer Indemnified
Parties under Article VIII, this Agreement is intended solely for the benefit of
the Parties hereto and is not intended to confer upon any other Person any
rights or remedies.
 
10.8 Governing Law.  This Agreement and all claims arising out of or relating to
it shall be governed by and construed in accordance with the Laws of the State
of Delaware, without regard to the conflicts of Laws rules thereof.
 
10.9 Consent to Jurisdiction; Waiver of Jury Trial.  Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the District of Maryland, or if such court does not have jurisdiction,
the Howard County Circuit Court located in Ellicott City, Maryland, or if such
court does not have jurisdiction, the Howard County District Court, located in
Ellicott City, Maryland, for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated
hereby.  Each of the parties hereto further agrees that service of any process,
summons, notice or document by U.S. certified mail to such Party’s respective
address set forth in Section 10.2 shall be effective service of process for any
Legal Proceeding in Maryland with respect to any matters to which it has
submitted to jurisdiction as set forth above in the immediately preceding
sentence.  Each of the parties hereto irrevocably and unconditionally waives any
objection to the laying of venue of any Legal Proceeding arising out of this
Agreement or the transactions contemplated hereby in (i) the United States
District Court for the District of Maryland or (ii) the Howard County Circuit
Court or Howard County District Court, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Legal Proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
10.10    Publicity.  Subject to its legal obligations (including requirements of
stock exchanges and other similar regulatory bodies), the Parties shall consult
with each other with respect to the timing and content of all announcements
regarding this Agreement or the transactions contemplated hereby and shall use
reasonable efforts to agree upon the text of any such announcement prior to its
release; provided, however, that, to the extent that any announcement regarding
this Agreement or the transactions contemplated hereby is made at any time, each
Party may issue further announcements (including press releases, tombstones and
similar announcements) without the consent of the other Party so long as such
further announcements are consistent with, and not broader in scope than, the
previously issued announcement.

 
30

--------------------------------------------------------------------------------

 

10.11    Assignment.  Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the Parties without the prior
written consent of each of the other Parties, except that Buyer may (i) assign
any of its rights under this Agreement to any one or more Affiliates, (ii) make
a collateral assignment of any rights or benefits hereunder to any lender, or
(iii) assign any or all of its rights, interests or obligations hereunder in
connection with any sale of Buyer or of all or substantially all of the assets
of Buyer; provided, however, that notwithstanding any such assignment, Buyer
shall be and remain, jointly and severally with such assignee, primarily liable
for all of the obligation of the “Buyer” under this Agreement.  Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the Parties and their respective successors and permitted
assigns.  Any attempted assignment in violation of the terms of this 10.11 shall
be null and void, ab initio.  Assignment by any Party in accordance with the
terms of this 10.11 shall not relieve the assignor of any liability.
 
10.12    Construction.  The parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as of drafted
jointly by the parties and no presumption of burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa.  The words “include”, “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation”.  Unless the context otherwise requires, references
in this Agreement to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to this
Agreement.  Unless the context otherwise requires, the words “hereof”, “hereby”,
“hereunder” and “herein” and words of similar meaning when used in this
Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision of this Agreement.  All references in this
Agreement to “dollars” and “$” are to United States dollars.  Any definition of
or reference to any Law, agreement, instrument or other document herein will be
construed as referring to such Law, agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified.  Any definition
of or reference to any statute will be construed as referring also to any rules
and regulations promulgated thereunder.
 
[SIGNATURE PAGE FOLLOWS]

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
FORTRESS INTERNATIONAL GROUP, INC.
 
RUBICON INTEGRATION, LLC
         
By:
/s/ Thomas P. Rosato
 
By:
/s/ Timothy C. Dec
Name:
Thomas P. Rosato
 
Name:
Timothy C. Dec
Title:
Chief Executive Officer
 
Title:
Chief Financial Officer
               
RUBICON ACQUISITION COMPANY,
LLC
               
By:
/s/ James S. Embley      
Name:
James S. Embley      
Title:
Chief Executive Officer



Each of undersigned members of Buyer agrees, on behalf of himself only, to be
bound by the provisions of Sections 6.6 and 6.7 of this Agreement on the
condition that such member shall be liable only for his own individual breach of
said Sections:


/s/ James Embley
  
James Embley
 
/s/ Eric Holzworth
  
Eric Holzworth
 
/s/ William Pirrone
  
William Pirrone

 
 

--------------------------------------------------------------------------------

 